DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2020 has been entered. Claims 6 and 8 were amended. Claim 9 was cancelled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 6-9 in the reply filed on 11/26/2019 is acknowledged.  The traversal is on the grounds that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/26/2019.


Claim Interpretation (1)
Claim limitation “vessel carrier unit” in claims 6 and 7 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “vessel carrier” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6 and 7 has/have been interpreted to cover “a gripper” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0032).

Claim limitation “material injection unit” in claims 6 and 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “material injection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”


Claim limitation “rotation unit” in claim 7 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “rotation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has/have been interpreted to cover “a segment gear with pinion gear” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0036).

Claim limitation “lifting unit” in claim 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “lifting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover “a cam” corresponding to 

	The expression “electron beam irradiation unit” in the claims has NOT been interpreted under 35 U.S.C. 112(f) since the expression connotes sufficient structure to one of ordinary skill in the art See MPEP 2181.

Claim Interpretation (2)
	The limitation “a material for coating or surface modification of the resin vessel” in claim 1 (line 10) has been interpreted as a material for one of: 1) coating of the resin vessel, or 2) surface modification of the resin vessel.
	
	The limitation “electron beam to sterilize the resin vessel and form a coating or perform surface modification on the inner surface of the resin vessel” in claim 1 (lines 16-18) has been interpreted as “electron beam to sterilize the resin vessel and one of: 1) form a coating on the inner surface of the resin vessel, or 2) perform surface modification on the inner surface of the resin vessel.

Claim Rejections - 35 USC § 112

The previous rejection under 35 U.S.C. 112(b) on claim 6 is withdrawn since the claim was amended. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 8 recites “the inner surface nozzle” in line 4 and line 5, respectively. These limitations are indefinite since it is unclear whether these limitations refer to “the inner nozzle” previously recited in claim 6, or a different nozzle. The limitations will be interpreted as “the inner 
A claim that contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).

Claim Rejections - 35 USC § 103
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 20100132307) in view of Olsson (US 20090208369).
Regarding claim 6, Nishino discloses a surface treatment device for a PET resin vessel 2 (para 0027) comprising:
 a box 18 (chamber) with pressure set to be equal to or higher than atmospheric pressure (para 0025, 0029, 0036; see for example Fig. 1).
a vessel conveying device 24 configured to carry the resin vessel 2 in the box 18 (chamber) (para 0033); and
an electron beam irradiator 28 configured to irradiate the resin vessel 2 with an electron beam to sterilize the vessel 2 (para 0037-0039).


However, in the same field of endeavor, Olsson teaches inner nozzles 33 configured to inject a hydrogen peroxide (material) towards an inner surface of PET bottles 30 (resin vessel) (para 0044-0047; see for example Fig. 3). Olsson further teaches that the hydrogen peroxide (material) sterilizes the inner surface of the bottle 30 (vessel), which corresponds to a surface modification of the inner surface of the bottle 30 (vessel) (para 0044-0045).  It is implicit that the hydrogen peroxide (material) is attached to the inner surface of the bottle 30 (vessel) since the hydrogen peroxide (material) is subsequently removed from the inner surface of the bottle 30 (para 0045). Olson teaches that the electron beam of Nishino, which corresponds to electron beam 37 of Olson, would break down hydrogen peroxide (material) molecules, which corresponds to another surface modification of the inner surface by the electron beam (para 0046-0047). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine inner nozzles 33 configured to inject a hydrogen peroxide (material) towards an inner surface of resin vessels with the supply chamber 22 in the apparatus of Nishino, as taught by Olsson, such that the electron beam in Nishino sterilizes and modifies the surface of the resin vessel after the hydrogen peroxide (material) is attached to the inner surface, as taught by Olsson, for the benefit of sterilizing the resin vessel inner surface.

	Regarding claim 7, Nishino further teaches the electron beam irradiator 28 irradiates the resin vessel 2, carried by the vessel conveying device 24, with the electron beam from one side to the other side of the resin vessel (para 0034-0039; see for example Fig. 1). Nishino further teaches that the vessel conveying device 24 rotates the vessel 2 by 180 degrees or more in the chamber 30 (electron beam irradiation section)  (para 0034-0036) in which the electron beam irradiation unit performs irradiation with the electron beam (0037-0039). It is implicit that that vessel conveying device 24 comprises a rotation unit for rotating the vessels 2 (para 0034-0036).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 20100132307) in view of Olsson (US 20090208369) as applied to claim 6 above, and in further view of Fischer (US 20100199604).
Regarding claim 8, as mentioned above, the combination of Nishino and Olsson teaches combining an inner nozzle for injecting material into vessels 2 prior to exposure to the electron beam.
Nishino further teaches that the supply chamber 22 includes a supply wheel 20 (para 0029; see for example Fig. 1).
The previous art combination above does not explicitly teach a lifting unit configured to lift or lower the inner nozzle, and the inner nozzle caused to enter inside the vessel 2 and inject the material.
However, in the same field of endeavor, Fischer teaches a star wheel 9 (para 0033; see for example Fig. 3), analogous to the supply wheel 20 of Nishino. Fischer .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 20090208369) in view of Nishino (US 20100132307).
Regarding claim 6, Olsson teaches a surface treatment device for a PET (resin) bottle 30 (vessel), comprising:
a conveyor belt 31 (vessel carrier unit) configured to carry the bottle 30 (vessel) (para 0044; see for example Fig. 3);
an inner nozzle 33 configured to inject hydrogen peroxide (material) for surface modification towards an inner surface of the bottle 30 (vessel), which corresponds to sterilization of the inner surface of the bottle 30 (vessel) (para 0044). It is implicit that the hydrogen peroxide (material) is attached to the inner surface of the bottle 30 (vessel) since the hydrogen peroxide (material) is subsequently removed from the inner surface of the bottle 30 (para 0045).
an electron beam irradiator 34 configured to irradiate the bottle 30 (vessel), to which the hydrogen peroxide (material) is attached, with an electron beam 37 to sterilize 

Olsson does not explicitly teach the aforementioned components enclosed in a chamber with pressure set to be equal to or higher than atmospheric pressure.
However, in the same field of endeavor, Nishino teaches enclosing surface treatment devices for resin vessels in a chamber, such as box 18, set to be higher than atmospheric pressure, for the benefit of preventing moisture from interfering with the operation (0014, 0025, 0036). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enclose the aforementioned embodiment of Olsson within a pressurized chamber, as taught by Nishino, for the benefit of preventing moisture from interfering with the operation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 20090208369) in view of Nishino (US 20100132307) as applied to claim 6 above, and in further view of Taggart (US 20050097863).
Regarding claim 8, Olsson does not explicitly teach a lifting unit configured to lower the inner nozzle to enter inside the bottle 30 (vessel) and inject hydrogen peroxide (material).
However, in the same field of endeavor, Taggart teaches bottles 12 (vessels) conveyed along a conveyor and a lifting unit (implicit) configured to lower an inner nozzle 122 to enter inside each bottle 12 (vessel) and inject sterilant (material), for the 

Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717